The rule which requires unanimity in the verdict of the jury necessarily involves a duty on the part of each juror to bring his own view of the weight of evidence as to the material facts in issue into accord with that of his fellow jurors, if he can do so consistently with his conscientious convictions. In the beginnings of the modern jury trial the enforcement of this duty was sought through harsh coercive measures. 3 Black. Comm. 375. We have never in this State adopted all these coercive measures, but in their stead we authorize the trial judge, in the exercise of his discretion, to impress upon the jury the necessity of their coming to an agreement, and to require them to continue their deliberations so long as an agreement may seem reasonably possible and proper.Clinton v. Howard, 42 Conn. 294; Wheeler v. Thomas, 67 id. 577, 35 A. 499. Even in a criminal case, where each juror must be convinced of the prisoner's guilt beyond a reasonable doubt, it has been held that the court ought not to instruct the jury that each juror "must not be governed, controlled or influenced by the judgment or opinions of others in agreeing to a verdict." State v. Smith,49 Conn. 376, 386; Commonwealth v. Tuey, 8 Cush. (Mass.) 1.
Manifestly the trial judge did not intend by his remarks to the jury in returning them to a further consideration of the case, to say that a desire to make a good record, as an agreeing jury, or a regard for the feelings of the trial judge, or for his wish that the "notable" record of that and the previous jury should not be broken, would be a *Page 248 
sufficient reason to justify any juror in changing his vote as to the verdict to be rendered. We think the judge referred to the records of the previous juries, and to his pride in their work, only as reasons for not then discharging the jury, and for asking them to consider the case further, and that the jury must have so understood his remarks.
   There is no error.